Case 3:16-cv-05447-MAS-LHG Document 96 Filed 02/03/21 Page 1 of 3 PageID: 1503




                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY



     ARTHUR SCOTT PRELLE,

                               Plaintiff,
                                                             Civil Action No. 16-5447 (MAS) (LHG)
                              v.
                                                                  MEMORANDUM ORDER
     CHIEF EXECUTIVE OFFICER OF NEW
     JERSEY, STATE OF, et al.,

                               Defendants.


              This matter comes before the Court upon Plaintiff Arthur Scott Prelle’s July 15, 2020

     Motion to Seal Case. (ECF No. 57.) To date, no Defendant has opposed or otherwise responded

     to this Motion. The Court has carefully considered Plaintiff’s submissions and decides the matter

     without oral argument pursuant to Local Civil Rule 78.1.

I.            BACKGROUND

              Plaintiff proceeds pro se in this matter. The present Motion argues that the Court should

 seal this case and “exclude the public and press . . . in the interest and good conscience of national

 security.” (Mot. to Seal at *4, ECF No. 57.1) The Court notes that Plaintiff has made similar

     applications in the past that have all been rejected by Magistrate Judge Goodman. (See July 7,

     2020, Order on Mot. to Seal, ECF No. 55 (denying ECF Nos. 1, 7, & 16).) Accordingly, the Court

     will consider the present Motion as an appeal of a magistrate judge’s decision.




     1
         Page numbers preceded by an asterisk refer to the page number on the ECF header.
                                                      1
Case 3:16-cv-05447-MAS-LHG Document 96 Filed 02/03/21 Page 2 of 3 PageID: 1504




  II.    LEGAL STANDARD

         A district court will only reverse a magistrate judge’s decision on a non-dispositive issue

 if it is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); L.

 Civ. R. 72.1(c)(1)(A). “This deferential standard is ‘especially appropriate where the [m]agistrate

 [j]udge has managed [a] case from the outset and developed a thorough knowledge of the

 proceedings.’” Lithuanian Commerce Corp. v. Sara Lee Hosiery, 177 F.R.D. 205, 214 (D.N.J.

 1997) (citation omitted).

         The appealing party has the burden “to demonstrate that the magistrate judge’s decision

 was clearly erroneous or contrary to law.” McDonough v. Horizon Blue Cross Blue Shield of N.J.,

 Inc., No. 09-571, 2013 WL 322595, at *2 (D.N.J. Jan. 22, 2013). A finding is “clearly erroneous”

 when, “although there is evidence to support it, the reviewing court on the entire evidence is left

 with the definite and firm conviction that a mistake has been committed.” Dome Petroleum Ltd.

 v. Emp’rs Mut. Liab. Ins. Co., 131 F.R.D. 63, 65 (D.N.J. 1990) (quoting United States v. Gypsum

 Co., 333 U.S. 364, 395 (1948)). A decision is considered contrary to the law if the magistrate judge

 has “misinterpreted or misapplied the applicable law.” Doe v. Hartford Life Acc. Ins. Co., 237

 F.R.D. 545, 548 (D.N.J. 2006).

 III.    DISCUSSION

         On July 7, 2020, Judge Goodman found that “Plaintiff has failed to allege any clearly

 defined and serious injury that will attach to himself in the absence of the case being sealed, nor

 can the Court discern any such harm.” (July 7, 2020, Order on Mot. to Seal 1.) Additionally,

 Judge Goodman noted “Plaintiff only claims that national security will be threatened by the case

 materials being made public” without “point[ing] to what specific information requires

 protecting.” (Id. at 2.)



                                                  2
Case 3:16-cv-05447-MAS-LHG Document 96 Filed 02/03/21 Page 3 of 3 PageID: 1505




        Indeed, as Judge Goodman noted, “[t]he party seeking to seal any part of a judicial record

 bears the heavy burden of showing that ‘the material is the kind of information that courts will

 protect’ and that ‘disclosure will work a clearly defined and serious injury to the party seeking

 closure.’” Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994) (quoting Publicker Indus., Inc.

 v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984)). “A party who seeks to seal an entire record faces

 an even heavier burden.” Id.

        In the Motion now before the Court, Plaintiff presents the same bald and conclusory claim

 regarding a national security interest in sealing this case that Judge Goodman previously rejected.

 Plaintiff makes no specific factual allegation or legal assertion whatsoever, let alone assertions that

 might persuade the Court that he has met his heavy burden of demonstrating a reason to seal the

 entire case. Nor has Plaintiff identified a clearly erroneous application of law by Judge Goodman.

        Accordingly, for the reasons set forth above and for other good cause shown,

        IT IS on this ___ day of February 2021 ORDERED that:

        1.      Plaintiff’s
                      iff’s Motion to Seal Case is DENIED (ECF No. 57.)


                                                                __________________
                                                                ____________________________
                                                                MICHAEL AA. SHI
                                                                             HIPP
                                                                             H PP
                                                                UNITED STATES DISTRICT JUDGE




                                                   3
